Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for 1, a vertical floor self-locking musical instrument stand, comprising: 
a telescopic rod, comprising an inner rod and an outer rod nested and connected, and a fastener which fastens the telescopic positions of the inner rod and the outer rod; 
a folding supporting frame, which is connected to the tail end of the telescopic rod and is unfolded or folded in an umbrella-like manner; 
a folding anti-collision component, which is connected to the telescopic rod and is unfolded or folded in an articulated manner, in which a flexible member is provided at an end away from the telescopic rod for anti-collision; 
a self-locking hook, which is connected to the telescopic rod, comprising a hook housing, a driving lever, a rotation shaft, a movable arm and an elastic device, wherein the hook housing forms a bayonet, the hook housing is provided with a cavity, the driving lever comprises a driving frame and a connecting rod, one end of the connecting rod is connected to the telescopic rod away from one end of the driving frame, the driving frame extends into the cavity, the driving frame comprises a driving rod driving the rotation shaft and two tail wings extending away from the driving rod, the connecting rod is nested between the two tail wings and is hinged with the tail wings via a bolt, convex strips are provided at both sides of the connecting rod, the elastic device is configured in the cavity, one end of the elastic device is abutted against one end of the driving frame away from the connecting rod, and the other end of the elastic device is 
The anti-collision component is defined to be an item that touches the back of musical instrument so the instrument that does not collide with the rod. The self-locking hook is cited to open like an umbrella and to be self-locking, holding when there is a weight (figure 3) on it moving to unlocking with an elastic item and folding and folding (figure 6). So the tip is below and opens going up and closes going down (from figures 3 to 6).  
Hsieh (U. S. Patent 6,622,981) teaches a related disclosure that provides a folding arm. The arm folds from upper to lower, unlike an umbrella and it locks, from going further down.  The special feature by the inventor distinguishes over Hsieh, by the folding direction and the form of lock, and further including the detailed description in the claim.  The aspects of the folding arm and telescoping rod are common.  The examiner did not discover a disclosure of the key features cited above. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a self-locking hook, comprising 
a hook housing, a driving lever, a rotation shaft, a movable arm and an elastic device, wherein the hook housing forms a bayonet, the hook housing is provided with a cavity, one end of the driving lever extends into the cavity and the other end thereof is used for fixed connecting, the driving lever comprises a driving frame and a connecting rod, the driving frame comprises a driving rod driving the rotation shaft and two tail wings extending away from the driving rod, the 
Claim 11 cites only the self-locking hook, which is the novel feature of claim 1.  The hook comprising a hook housing, a driving lever, a rotation shaft, a movable arm and an elastic device, and a set of limitations and function considered to be novel and non-obvious mechanism for folding and unfolding the movable arm to be functional and swinging back to be stowed.
The applicant supportively illustrates the self-locking hook without a stand as shown in figures 11 and 12
Hsieh cited with respect to claim 1 is also relevant for providing a related function. The examiner has cited other relevant prior art on the form 892. 
Claim 11 is considered to be non-obvious with respect to the closest related prior art. 
Whereas there are many self-locking arms, the examiner did not discover a disclosure teaching citing each of the cited components.  
Claims 12-20 are allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 26, 2021